J-A04045-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                                            :
               v.                           :
                                            :
                                            :
 BRIAN D. BAUR                              :
                                            :
                    Appellant               :   No. 1276 EDA 2021

             Appeal from the PCRA Order Entered May 24, 2021
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0010543-2014


BEFORE: LAZARUS, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                    FILED SEPTEMBER 29, 2022

      Brian D. Baur appeals from the order dismissing in part his first Post

Conviction Relief Act (“PCRA”) petition, 42 Pa.C.S.A. §§ 9541-9546. We

affirm.

      In August 2014, Baur shot and killed Richard Hull. Baur allegedly

believed Hull was attempting to steal his truck. A jury found Baur guilty of

third-degree murder, and the trial court sentenced him to 20 to 40 years’

incarceration. The court permitted trial counsel to withdraw, and another

lawyer, Baur’s sister, entered her appearance and has represented him

through the present appeal. Baur did not file post-sentence motions but did

file a direct appeal. This Court affirmed, finding many issues either

unpreserved,    properly   deferred   to   collateral   review,   or   inadequately

developed. See Commonwealth v. Baur, No. 1185 EDA 2016, 2017 WL

6545500, at *3-4, (Pa.Super. 2017) (unpublished memorandum). We
J-A04045-22



deferred to the trial court’s disposition on the remaining issues. Id. at *4. The

Pennsylvania Supreme Court denied allowance of appeal on July 18, 2018,

and the United States Supreme Court denied his writ of certiorari on May 13,

2019.

        Less than one year later, on March 29, 2020, Baur filed the instant PCRA

petition, his first.1 As explained above, the same attorney who represented

him on direct appeal filed the PCRA petition on his behalf. The petition set

forth ineffectiveness claims against Baur’s trial counsel and alleged Baur’s

sentence was illegal because the court had failed to award him credit for time

served. The Commonwealth responded that the ineffectiveness claims were

meritless but agreed that Baur was entitled to time credit.

        At a hearing, the court stated its intent to colloquy Baur about his right

to PCRA counsel on his first petition, his potential waiver of any ineffectiveness

claims he failed to raise in a timely PCRA petition, and his inability to raise

ineffectiveness claims against direct appeal counsel while that same counsel

was representing him. Counsel objected and claimed a colloquy would be “a

breach of judicial conduct, a violation of attorney-client privilege, a conflict of

interest and attempt to control the attorney in [Baur]’s PCRA, or an insult to

Counsel’s intelligence.” PCRA Ct. Op., filed July 23, 2021, at 8 (footnote

omitted). Counsel moved for recusal, which the court denied. The court

ultimately did not conduct the colloquy because Baur was not present at the
____________________________________________


1 Baur filed a PCRA petition in April 2017, before his direct appeal had
concluded. The PCRA court dismissed it as premature.

                                           -2-
J-A04045-22



hearing and was not available via videoconferencing due to COVID-19

pandemic restrictions. See id. at 6 n.9.

      The PCRA court granted relief in part and awarded Baur credit for time

served. It issued a Pa.R.Crim.P. 907 notice of intent to dismiss the remainder

of the petition without an evidentiary hearing, and later dismissed it. Baur

timely appealed.

      The PCRA court reviewed the issues Baur raised in his petition and

explained in its Rule 1925(a) opinion why it found them lacking in merit, aside

from the time-credit issue on which it granted relief. PCRA Ct Op. at 9-18. It

found several issues previously litigated, waived, or undeveloped. See id. at

17-18. The court suggested that we remand so it could “colloquy [Baur]

regarding what claims and rights he forfeits by maintaining Counsel as both

his Appella[te] and PCRA Counsel.” Id. at 4.

      We agreed and ordered a remand. See Commonwealth v. Baur, No.

1276 EDA 2021, 2022 WL 3653418, at *3 (Pa.Super. 2022) (unpublished

memorandum). The PCRA court determined on remand that Baur knowingly,

intelligently, and voluntarily elected to maintain his present counsel. Response

to Order, 8/15/22, at 1. We now turn to the merits of the appeal.

      Baur’s statement of questions involved reads as follows:

      Whether the [PCRA] Judge (the Hon. Tracy Brandeis Roman)
      abused her discretion by Dismissing Defendant’s [PCRA] Petition
      as Meritless? Defendant argues, the fact that the Judge tried to
      issue a “correction” of Defendant’s sentence of April 8, 2016[,]
      and then, when counsel for Defendant would not agree, tried to
      get rid of Defendant’s counsel2, is sufficient to demonstrate an
      abuse of discretion by trying to control the outcome of the case.

                                     -3-
J-A04045-22


      Williams v. Pennsylvania, 579 U.S. 1, 136 S.Ct. 1899, 195
      L.Ed.2d 132 (U.S. June 9, 2016). Defendant believes the very fact
      that the Judge tried to have Defendant’s counsel agree 3 to a
      “correction” proves all by itself that the Petition had merit and
      thus should not have been dismissed by her own admission. The
      Order issued by Judge Brandeis Roman on May 24th 2021[,] as
      well as the Opinion of July 23, 2021[,] should be vacated.
         2 If Defendant’s counsel was removed or if Defendant’s
         counsel had “agreed” to step aside Judge Brandeis Roman
         could choose Defendant’s counsel’s replacement under
         Order No. 1 of 2017 of Administrative Governing Board of
         First Judicial District of Pennsylvania dated June 26[,] 2017.
         This Order refers to “court-appointed conflict counsel” which
         is really a way to have people they choose to get paid and
         to preserve their arbitrary “specialty classifications” of
         attorneys and thus preserve an arbitrary level of income and
         avoid allegations of police, prosecutorial and judicial
         misconduct. Philadelphia Local Rule 122, et seq. effective
         December 2, 2019.
         3  An agreement is different from an adjudication. An
         agreement is preferable as it ends the litigation without the
         possibility of appeal. In this case there is a fine of $25,000
         being charged to Defendant as part of his sentence. The City
         would be able to collect the fine as soon as the judgment is
         final. In this case the Judge specifically rejected any
         argument that would vacate the sentence and allow for
         resentencing. Failure to vacate the sentence and insistence
         on correcting the sentence further demonstrates Judge
         Brandeis Roman’s bias against Defendant.

Baur’s Br. at 4-5.

      We review the denial of PCRA relief to determine whether it is supported

by the record and free of legal error. Commonwealth v. Hart, 199 A.3d 475,

481 (Pa.Super. 2018). “We review the PCRA court’s legal conclusions de

novo.” Id. If the PCRA court denied relief without an evidentiary hearing, we




                                     -4-
J-A04045-22



determine whether the PCRA court erred in determining there were no genuine

issues of material fact. Id.

      Baur’s brief is difficult to understand. We have endeavored to identify

his arguments and will address them as we understand them. To the extent

Baur contends that we have misunderstood, his claims are waived.

      Baur claims in his statement of questions involved that the PCRA court

abused its discretion by dismissing his petition as meritless. He asserts that

the abuse of discretion is evident in the fact that the court attempted to

“correct” his sentence and when counsel would not agree, the court improperly

attempted to remove counsel. Baur’s Br. at 4. He argues that the court

dismissed his petition “in retaliation for [his] recusal request,” and that its

suggestion that this Court remand for a colloquy on Baur’s right to counsel

“constitute[s] unnecessary delay.” Id. at 11, 13.

      Baur has failed to advance any argument related to the issues he raised

in his PCRA petition. Baur’s suggestion that the PCRA court’s alleged attempt

to “get rid of” defense counsel demonstrates an abuse of discretion lacks the

slightest merit. The record does not show that the PCRA court was trying to

“get rid of” defense counsel. Rather, the court properly sought to colloquy

Baur about the implications of having the same lawyer who represented him

in the direct appeal continuing to represent him on PCRA. Doing so was

appropriate because an attorney may not assert her own ineffectiveness. See

Commonwealth v. Spotz, 18 A.3d 244, 329 n.52 (Pa. 2011); Baur, 2022

WL 3653418 at *2.

                                     -5-
J-A04045-22



     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/29/2022




                          -6-